           Case 1:19-mj-00180-DAR Document 1-1 Filed 07/06/19 Page 1 of 2



                                       STATEMENT OF FACTS

         On Friday, July 5, 2019, members of the Metropolitan Police Department (MPD), Narcotics
and Special Investigations Division (NSID), Gun Recovery Unit (GRU), were conducting gun
interdiction activities in the Sixth District. At approximately 9:52 p.m., Officer Tariq monitored a
live stream of social-media video (“live stream”) that showed an individual that Officers Tariq and
Kelly recognized as the defendant, Malik Williams, standing outside and in or around the 200 block
of 37th Place, SE, Washington, D.C. During the live stream, defendant Wilkins could be seen wearing
a blue beanie, a white t-shirt, and a silver necklace, with an apparent firearm that was inside of his
right pants pocket with an apparent large capacity ammunition feeding device inserted into the firearm
and protruding out of his pocket.

         At that point, members of the GRU were sent to respond to the general area of the 200 block
     th
of 37 Place, SE, Washington, D.C., in order to canvas the area. By approximately 10:05 p.m.,
Officers Williams and Logan observed an individual seated in the front passenger seat of a black
Honda Accord that was parked in the 200 block of 37th Place, S.E. The individual was a black male,
wearing a white shirt and a blue hat, which generally matched the lookout description that had been
given over the radio. When officers illuminated the interior of the car with a light, the individual
(later identified as the defendant) began to maneuver his body in a slouch as if to hide from the
officers. Officers then approached the vehicle and ordered the defendant in the front passenger seat to
step out of the vehicle, and both the defendant and the female driver (the only occupants of the car)
were cuffed for officer safety.

         Within moments, Officers Kelly and Tariq arrived at the vehicle, and the defendant was
confirmed as the individual who had been viewed in the live stream beginning at 9:52 p.m. Just as in
the live stream, the defendant was wearing a blue beanie, a white t-shirt, and a silver necklace. Your
affiant arrived on the scene shortly afterwards, and likewise saw the defendant’s appearance. Having
viewed a recording of the live stream both before the stop of the defendant and since, your affiant
believes the defendant is the same individual that is in the live stream.

        Your affiant and others searched the vehicle for the weapon that had been observed in the live
stream. Officers searched the floorboard of the front passenger seat where the defendant had been
seated. Officer Kelly searched a black bag which was on the floorboard of the front passenger seat,
and observed a firearm inside the bag.

         Crime scene recovered and processed the firearm from within the bag. The firearm was
determined to be a .40 caliber semi-automatic handgun, loaded with 1 round of .40 caliber
ammunition in the chamber and 14 additional rounds of .40 caliber ammunition loaded in the
magazine. The firearm appeared fully functional, is designed to expel a projectile by the action of an
explosive, has a barrel length of less than twelve inches, and is capable of being fired by the use of a
single hand. The magazine holds more than 10 rounds of ammunition, thereby qualifying as a large
capacity feeding device. Furthermore, officers believe that the firearm is substantially similar in
appearance to, and consistent with, the firearm that was viewed in the defendant’s pocket during the
live stream, just minutes before the firearm was recovered.

          There are no gun and ammunition manufacturers in the District of Columbia.
                                                Page 1 of 2
          Case 1:19-mj-00180-DAR Document 1-1 Filed 07/06/19 Page 2 of 2



Accordingly, your affiant believes that the firearm and ammunition traveled in interstate
commerce before their possession by the defendant on July 5, 2019.

         A law enforcement database check, along with a check of online Maryland case records,
revealed that defendant Wilkins was previously convicted in Prince George’s County, Maryland, Case
Number CT31036A, in March of 2014, of several crimes, at least two of which are punishable by more
than a year of incarceration: armed carjacking, and use of a handgun in a crime of violence. It appears
that in September of 2014, the defendant was sentenced to 30 years, with all but 15 years suspended, for
the armed carjacking, and to 15 years for the handgun offense; and that in June of 2018, the defendant’s
sentence was reconsidered and lessened by Maryland authorities. Defendant Wilkins is therefore in
violation of Title 18, U.S.C. Section 922(g), felon in possession of a firearm.




                                                         OFFICER CORNEL KELEMEN
                                                         METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE                         DAY OF JULY, 2019.




                                                         DEBORAH A. ROBINSON
                                                         U.S. MAGISTRATE JUDGE




                                               Page 2 of 2
